Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/07/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-12 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an extraction unit configured to, when a setting duplication is received…” in claims 1 and 10.  

“a duplication unit configured to duplicate…” in claim  10.  

“a notification unit configured to, when a setting not suitable for duplication exists…” in claim 11.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 10: “an extraction unit” corresponds to “setting duplication control module 130”.  ‘A central processing unit (CPU) 1501 is a controller that executes processing according to a computer program that describes execution sequences of various modules in the duplication processing apparatus 100, that is, the reception/transmission module 105, the setting duplication request reception module 110, the duplication information transmission module 115, the configuration/ setting/log/reference module 120, the function utilization performance comparison module 125, the setting duplication control module 130, the reception/transmission module 145, the duplication request module 150, the duplication processing module 155, the configuration change control module 160, the setting input UI module 165, (See Applicant’s Drawing, Fig. 1, Setting Duplication Control Module 130 and Applicant’s Specification, Page 11 and 26-27).

(b)       Claim 10: “a duplication unit” corresponds to “Duplication processing module 155”.  ‘A central processing unit (CPU) 1501 is a controller that executes processing according to a computer program that describes execution sequences of various modules in the duplication processing apparatus 100, that is, the reception/transmission module 105, the setting duplication request reception module 110, the duplication information transmission module 115, the configuration/ setting/log/reference module 120, the function utilization performance comparison module 125, the setting duplication control module 130, the reception/transmission module 145, the duplication request module 150, the duplication processing module 155, the configuration change control module 160, the setting input UI module 165, etc…The duplication processing module 155 is connected to the configuration/setting information storage module 170 and the non-duplication setting storage module 175. The duplication processing module 155 receives the setting from the duplication processing apparatus 100, as a response to the duplication request by the duplication request module 150. Then, the duplication processing module 155 duplicates the setting to the information processing apparatus 140a. Specifically, the duplication processing module 155 stores the setting in the configuration/setting information storage module (See Applicant’s Drawing, Fig. 1, Duplication processing module 155 and Applicant’s Specification, Page 14 and 26-27).

(c)       Claim 11: “a notification unit” corresponds to “setting input UI module 165”.  ‘A central processing unit (CPU) 1501 is a controller that executes processing according to a computer program that describes execution sequences of various modules in the duplication processing apparatus 100, that is, the reception/transmission module 105, the setting duplication request reception module 110, the duplication information transmission module 115, the configuration/ setting/log/reference module 120, the function utilization performance comparison module 125, the setting duplication control module 130, the reception/transmission module 145, the duplication request module 150, the duplication processing module 155, the configuration change control module 160, the setting input UI module 165, etc…For example, when a setting not suitable for duplication (which may be a setting requiring determination by the user) exists, the setting input UI module 165 notifies a user 135 of the setting. Here, examples of the “setting not suitable for duplication” include a setting of a confidential box (a folder which only a predetermined user is accessible, the folder storing a scanned image or a facsimile received image), an output setting of a full color machine in a case where the information processing apparatus 140 requesting duplication is a black and white machine, a setting of an IP address, a setting of a domain name, and an administrator account (See Applicant’s Drawing, Fig. 1, Setting input UI module 165 and Applicant’s Specification, Pages 14-15 and 26-27).



11.	Dependent claims 2-9 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara (US PG. Pub. 2012/0268783 A1).

	Referring to Claim 1, Nakahara teaches a duplication processing apparatus (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002) comprising:
an extraction unit (See Nakahara, Fig. 3, Import Module 321 and embodied modules 314, 316, 318) configured to, when a setting duplication request (i.e. setting values and reflection policy) is received from a first information processing apparatus (See Nakahara, Sect. [0052], [0054], When an import module group 321 of the import control unit 313 receives a notification from the setting management module 309, the import module group 321 performs tertiary storage of setting information having been received together with the notification so that the setting information can be actually used in the control performed by the image forming apparatus…The setting information acquired includes setting values and reflection policy), extract a setting to be duplicated to the first information processing apparatus based on a configuration and a setting of the first information processing apparatus (See Nakahara, Sect. [0053], import modules extract a part of the setting information required in an import file.  The extracted setting information is reflected in the image forming apparatus, each of the import modules 318, 316, and 314 acquires a part of the setting information that coincides with the setting item of the processing target from the secondarily stored policy DB 310.) and a configuration and a setting of a second information (See Nakahara, Claim 2, a second determination unit configured to determine an export level based on an input by a user, and a writing unit configured to extract a required setting according to the determined export level from the setting information included in the storage that is used for control performed in each application, using each module of the plurality of applications, and to write the extracted setting into a database that manages setting information to be exported.);
a transmitter (See Nakahara, Fig. 3, Embodied within Setting Management Module 309) configured to transmit the setting extracted by the extraction unit to the first information processing apparatus (See Nakahara, Sect. [0061]-[0062], the setting management module 309 transmits an import level calculated based on the information described in the XML to each application 402. Each application 402 extracts its own data from the policy DB 301, and compares the notified level with level information included in the meta-information described for each internal key of the policy DB 301.  As a result, the writable one is written to a storage 403 (e.g., 315, 317, and 319 illustrated in FIG. 3) that stores settings to be uses in actual controls.).

	Referring to Claim 2, Nakahara teaches the duplication processing apparatus according to claim 1 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the extraction unit selects the second information processing apparatus which is a duplication source (See Nakahara, Fig. 15, Step S1502, Sect. [0102] lines 4-9, in step S1502 a user's instruction which enables a user to select a desired second device with respect to the usage of the setting information to be exported); and extracts the setting of the second information processing apparatus (See Nakahara, Claim 2, based on the user's selection, a second determination unit determines an export level based on an input by a user, and a writing unit extracts a required setting according to the determined export level from the setting information included in the storage that is used for control performed in each application, using each module of the plurality of applications, and to write the extracted setting into a database that manages setting information to be exported.).

	Referring to Claim 3, Nakahara teaches the duplication processing apparatus according to claim 2 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the selection condition includes a condition that the second information processing apparatus has the configuration, the setting, and history which are similar to the configuration, the setting, and history of the first information processing apparatus, respectively (See Nakahara, Fig. 8, Sect. [0073], In step S802, the import service system stores an XML file.  In step S803, the import service system parses the content of the XML file and performs secondary storage processing for writing the parsed data in the policy DB.  Subsequently, in step S804, the import service system determines an import level with reference to additional information of the receive XML file and 
information relating to the apparatus that is currently performing the import 
operation.  Subsequently, in step S805, the import service system outputs an 
import instruction together with the determined import level to each module 
(see 402).  Then, in step S806, the import service system performs a storage 
(see 403) reflection work for actual use in various control operations of the 
apparatus.).

	Referring to Claim 4, Nakahara teaches the duplication processing apparatus according to claim 2 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the selection condition includes a setting not to be duplicated (See Nakahara, Sect. [0051] lines 1-4, if there is any setting item that has not been reflected (i.e. duplicated) in the policy database, the setting management module 309 register (i.e. includes) the non-reflected setting item in a reflection history).

	Referring to Claim 5, Nakahara teaches the duplication processing apparatus according to claim 2 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein 
the selection condition includes a priority (See Nakahara, Fig. 15, Step S1502, Designate Export Level, Sect. [0102], In step S1502, the system determines an export level in response to a user's instruction, enabling a user to select a desired one of different model oriented/same model oriented/backup re-storage with respect to the usage of the setting information to be exported, and determines the export level based on the user's selection), and 
the extraction unit extracts the setting in accordance with the priority (See Nakahara, Fig. 15, Step S1505, Write Device ID Info to policy DB, Sect. [0103] lines 7-11, the export level is referred to in extracting the necessary setting and writing the extracted setting to the policy DB.  Subsequently, in step S1505, the system extracts device identification information and writes the extracted information to the policy DB.).

	Referring to Claim 6, Nakahara teaches the duplication processing apparatus according to claim 5 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein when the extraction unit cannot extract a setting, the extraction unit extracts a setting in accordance with a next priority (See Nakahara, Fig. 16, Step S1603, Sect. [0105] lines 1-4, In step S1603, the system determines whether the definition of the setting item to be exported is present in the policy DB 310.  If the definition of the setting item is not present, the system checks the next item.).

	Referring to Claim 7, Nakahara teaches the duplication processing apparatus according to claim 2 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein when the extraction unit cannot refer to at least one of the configuration, the setting, or history of the first information processing apparatus, the extraction unit excludes the at least one of (See Nakahara, Sect. [0051] lines 1-5, if there is any setting item that has not been reflected in the policy database, the setting management module 309 registers the non-reflected setting item in a reflection history) and selects the second information processing apparatus which is the duplication source (See Nakahara, Fig. 15, Step S1502, Sect. [0102] lines 4-9 and Claim 2, the system in step S1502 determines an export level in response to a user's instruction which enables a user to select a desired second device with respect to the usage of the setting information to be exported;…based on the user's selection, a second determination unit determines an export level based on an input by a user, and a writing unit extracts a required setting according to the determined export level from the setting information included in the storage that is used for control performed in each application, using each module of the plurality of applications, and to write the extracted setting into a database that manages setting information to be exported.).

	Referring to Claim 8, Nakahara teaches the duplication processing apparatus according to claim 1 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the extraction unit extracts a predetermined setting for the first information processing apparatus (See Nakahara, Sect. [0053] lines 1-4, import modules (i.e. Items 314, 316, 318) extract a part of the setting information that is finally required in an import file.  The extracted setting information is reflected in the image forming apparatus.).

Referring to Claim 9, Nakahara teaches the duplication processing apparatus according to claim 3 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the extraction unit refers to the history and when a use frequency of a predetermined configuration is small, the extraction unit does not extract a setting of the predetermined configuration (See Nakahara, Sect. [0070] lines 1-4, an Import Level 704 is static meta-information to which 2-bit data is assigned so that four types 0 to 3 can be defined.  For example, the type "0" indicates that the import/export is disabled. Therefore, extraction is disabled).

	Referring to Claim 10, Nakahara teaches a duplication processing system (See Nakahara, Fig. 1, Image Reflection Duplication System) comprising:
a duplication processing apparatus (See Nakahara, Fig. 3, Import Module 321);
a first information processing apparatus (See Nakahara, Figs. 1 and 3, Setting Management Module 309 embodied in Copy Machine 001);
a second information processing apparatus (See Nakahara, Fig. 1, a second Determination Unit embodied within Copy Machine 002) which is different from the first information processing apparatus (See Nakahara, Fig. 3, Setting Management Module 309), wherein 
the duplication processing apparatus (See Nakahara, Fig. 3, Import Module 321) includes 
(See Nakahara, Fig. 3, Import modules 314, 316, 318) configured to, when a setting duplication request is received from the first information processing apparatus (See Nakahara, Sect. [0052], [0054], When an import module group 321 of the import control unit 313 receives a notification from the setting management module 309, the import module group 321 performs tertiary storage of setting information having been received together with the notification so that the setting information can be actually used in the control performed by the image forming apparatus…The setting information acquired includes setting values and reflection policy), extract a setting to be duplicated to the first information processing apparatus based on a configuration and a setting of the first information processing apparatus (See Nakahara, Sect. [0053], import modules extract a part of the setting information required in an import file.  The extracted setting information is reflected in the image forming apparatus, each of the import modules 318, 316, and 314 acquires a part of the setting information that coincides with the setting item of the processing target from the secondarily stored policy DB 310.) and a configuration and a setting of the second information processing apparatus (See Nakahara, Claim 2, a second determination unit configured to determine an export level based on an input by a user, and a writing unit configured to extract a required setting according to the determined export level from the setting information included in the storage that is used for control performed in each application, using each module of the plurality of applications, and to write the extracted setting into a database that manages setting information to be exported), and 
(See Nakahara, Fig. 3, Embodied within Setting Management Module 309) configured to transmit the setting extracted by the extraction unit to the first information processing apparatus (See Nakahara, Sect. [0061]-[0062], the setting management module 309 transmits an import level calculated based on the information described in the XML to each application 402. Each application 402 extracts its own data from the policy DB 301, and compares the notified level with level information included in the meta-information described for each internal key of the policy DB 301.  As a result, the writable one is written to a storage 403 (e.g., 315, 317, and 319 illustrated in FIG. 3) that stores settings to be uses in actual controls.), 
the first information processing apparatus (See Nakahara, Fig. 3, Setting Management Module 309) is connected to the duplication processing apparatus (See Nakahara, Fig. 3, Import Module 321) via a communication line (See Nakahara, Fig. 3, Sect. [0035], the copying machine 001 can be transmitted to another apparatus, such as a file server or a mail server, via the network 003.), 
the first information processing apparatus (See Nakahara, Figs. 1 and 3, Setting Management Module 309 embodied in Copy Machine 001) includes 
		a first transmitter (See Nakahara, Fig. 3, Transmitter embodied within Setting Management Module 309) configured to, when an event for changing the configuration of the first information processing apparatus occurs, transmit the setting duplication request (See Nakahara, Sect. [0061], When the storage of the data into the policy DB 301 is completed, the setting management module 309 sends an import command to each application 402 (e.g., import modules 314, 316, and 318 in FIG. 3) in the device, the setting management module 309 transmits an import level calculated based on the information described in the XML to each application 402.), 
 		a receiver (See Nakahara, Fig. 3, Import Service Provider Unit 300) configured to receive the setting from the duplication processing apparatus (See Nakahara, Sect. [0046] lines 8-10, an import service provider 300 can receive the setting information), and 
	a duplication unit (See Nakahara, Fig. 3, Import Module 321 with embedded import modules 314, 316, 318) configured to duplicate (i.e. reflect) the setting to the first information processing apparatus (See Nakahara, Fig. 3, Sect. [0053] lines 1-4, import modules extract a part of the setting information that is required in an import file and is reflected in the image forming apparatus.);
	the second information processing apparatus (i.e. embodied in Copying Machine 002) is connected to the duplication processing apparatus (See Nakahara, Fig. 3, Import Module 321 embodied in Copying Machine 001 in Fig. 1) via the communication line (See Nakahara, Fig. 1, Sect. [0035, the copying machine 001 can be transmitted to another apparatus, such as a file server or a mail server, via the network 003.), and 
the second information processing apparatus includes a second transmitter (See Nakahara, Fig. 1, Management Server 004) configured to transmit the configuration and the setting of the second information processing apparatus (See Nakahara, Sect. [0036], management server 004 is connected to copying machine 002, via the network 003 and performs communications for device management, such as export and import setting information using conventionally known protocols, such as Hyper Text Transfer Protocol (HTTP), Simple Object Access Protocol (SOAP), or File Transfer Protocol (FTP), in the communications).

	Referring to Claim 11, Nakahara teaches the duplication processing system according to claim 10 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the first information processing apparatus further includes a notification unit configured to, when a setting not suitable for duplication (i.e. non-reflected setting item) exists, notify a user of the setting not suitable for duplication (See Nakahara, Fig. 3, Setting Management Module 309, Sect. [0051], if there is any setting item that has not been reflected in the policy database, the setting management module 309 registers the non-reflected setting item in a reflection history.  The setting management module 309 sends a notification together with setting reflection range (i.e., import level) to an import control unit 313 having been registered beforehand.).

	Referring to Claim 12, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Nakahara, Fig. 1, CPU (1) 108, Sect. [0040], The main controller 100 includes a central processing unit (CPU) (1) 108 that can execute software stored in a flash read only memory (FLASH ROM) 110 or in a hard disk drive (HDD) 111.  The CPU (1) 108 can control various operations to be performed by respective devices connected to a system bus 115.  The FLASH ROM 110 or the HDD 111 is usable as a storage region that can store programs, image data, and user setting data.  A random access memory (RAM) (1) 109 is functionally operable as a main memory or a work area for the CPU (1) 108.) and various memories stored therein.

Cited Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wouhaybi et al. (US PG. Pub. 2020/0310394 A1) discloses Various systems and methods for implementing a software defined industrial system are described herein.  For example, an orchestrated system of distributed nodes may run an application, including modules implemented on the distributed nodes.  In response to a node failing, a module may be redeployed to a replacement node.  In an example, self-descriptive control applications and software modules are provided in the context of orchestratable distributed systems.  The self-descriptive control applications may be executed by an orchestrator or like control device and use a module manifest to generate a control system application.  For example, an edge control node of the industrial system may include a system on a chip including a microcontroller (MCU) to convert IO data.  The system on a chip includes a central processing unit (CPU) in an initial inactive state, which may be changed to an activated state in response an activation signal. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677